Citation Nr: 1520495	
Decision Date: 05/13/15    Archive Date: 05/26/15

DOCKET NO.  13-18 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss.

2.  Entitlement to a compensable rating for left ear hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. L. Wolinsky Associate Counsel

INTRODUCTION

The Veteran had active military service from May 1967 to May 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

In March 2015, the Veteran testified at a videoconference Board hearing conducted before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing has been associated with the claims file. 

In reviewing this case, the Board has not only reviewed the Veteran's physical claims file, but also the Veteran's file on the electronic "Virtual VA" and "VBMS" system to ensure a total review of the evidence.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he has hearing loss in the right ear due to combat noise exposure.  The Veteran stated in February 2010, that he was exposed to mortar rounds that exploded near him when serving in Vietnam which damaged both ears.  In May 2011 the Veteran contended that his right ear hearing loss was a direct result of close combat, small arms fire, crew served weapons fire, and incoming and outgoing artillery rounds.  At the Veteran's videoconference Board hearing, the Veteran stated that after an incoming round exploded near him, he was unable to hear in either ear for roughly three days.  The Veteran stated that he sought medical attention two or three weeks after the incident.  The Veteran stated that during service he was unable to hear incoming rounds from either ear, and at the beginning of his service he was able to, essentially stating that he suffered hearing loss in service.

The Veteran's DD-214 indicates he received the Combat Infantryman's Badge, among his many decorations, and medals.  In the case of any veteran who engaged in combat with the enemy in active service with a military, naval, or air organization of the United States during a period of war, campaign, or expedition, VA shall accept as sufficient proof of service-connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service, and, to that end, shall resolve every reasonable doubt in favor of the veteran. 38 U.S.C.A. § 1154(b) (West 2014).  Service-connection of such injury or disease may be rebutted by clear and convincing evidence to the contrary.  Id.  The U.S. Court of Appeals for the Federal Circuit further clarified that the section 1154(b) presumption can be used not just to show the incurrence of an event or injury, but to show that a veteran incurred a permanent disability in service. Reeves v. Shinseki, 682 F.3d 988, 999-1000 (Fed. Cir. 2012). In such cases, it may be far easier for a veteran to establish that there was a nexus between military service and the disability with which he or she was afflicted after leaving the military. Id. Instead of attempting to establish that the injury suffered while in the military led to a disability following his service, a veteran "would only have had to show that the [] disability he incurred in service was a chronic condition that persisted in the years following his active duty." Id. Notwithstanding, the Federal Circuit explained that "[e]ven when the section 1154(b) combat presumption applies, a 'veteran seeking compensation must still show the existence of a present disability and that there is a causal relationship between the present disability and the injury, disease, or aggravation of a preexisting injury or disease incurred during active duty.'" Id. at n. 9. Thus, the reduced evidentiary burden only applies to the question of service incurrence, and not to the remaining service-connection elements of current disability and nexus. See Collette v. Brown, 82 F.3d 389, 392 (Fed.Cir.1996) ("Section 1154(b) does not create a statutory presumption that a combat veteran's alleged disease or injury is service-connected.").

The evidence shows that an April 2010 VA examiner rendered a negative nexus opinion regarding the Veteran's right ear hearing loss upon review of the claims file and the Veteran.  Specifically, he noted that the Veteran's service records showed normal right ear hearing with no evidence of significantly worsened hearing to his right ear throughout his service.  The Veteran underwent a VA hearing loss and tinnitus Disability Benefits Questionnaire (DBQ) in September 2014.  The examiner also determined that the Veteran's right ear hearing loss was not at least as likely as not related to his military service.  In rationale, the examiner stated that there was not a significant shift in the Veteran's hearing in his right ear from induction to separation.  The examiner also noted the Veteran's history of occupational noise exposure after service.     

A private medical opinion was submitted on behalf of the Veteran dated from April 2011.  The private report included the Veteran's reports of noise exposure while in-service, specifying that mortar shells exploded in his vicinity, and that he experienced an explosion which left the Veteran without hearing and severe ringing in his ears for several days.  The examiner stated that an audiogram showed a significant bilateral mid and high frequency sensorineural hearing loss.  The examiner acknowledged that the Veteran's hearing in his right ear was "relatively normal" at discharge. The physician stated that "even though [the Veteran's] hearing loss was not evident at the time of his discharge, [he] think[s] it is more likely than not that [the Veteran's] current sensorineural hearing loss is related to his significant noise exposure during his military service."  

The private medical opinion provides data/facts and a conclusion absent any reasoned medical explanation thereby rendering the medical opinion inadequate. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (stating that a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  The opinion does not explain why the current hearing loss is related to in-service noise exposure where hearing was shown to be normal at separation.  The opinion does suggest that the examiner is advancing a delayed onset theory of causation.  The April 2010 and September 2014 VA opinions do not address this theory.  The Board finds it necessary to obtain an addendum opinion.  

Accordingly, the case is REMANDED for the following action:

1. The AMC should obtain an addendum opinion regarding the nature and etiology of the Veteran's right ear hearing loss. The claims file [i.e. both the paper claims file and any relevant medical records contained in the electronic file(s)] must be provided to and reviewed by the examiner.

The examiner must offer an opinion as to the following question:

Whether it is at least as likely as not (i.e., 50 percent or greater probability) that the right ear hearing loss the Veteran has now is related to in-service combat noise exposure.  In rendering this opinion, the examiner must (1) assume as true that the Veteran was in fact exposed to acoustic trauma during service from combat noise exposure; (2) assume as true that the Veteran experienced right ear hearing loss during service from combat noise exposure; (3) address the likelihood that the right ear hearing loss the Veteran experienced in service was a chronic condition that persisted in the years following his active duty; (4) explain the significance of normal hearing at separation in regard to the likelihood combat noise exposure caused permanent hearing damage, including addressing theories of delayed/latent onset of hearing loss; and (5) address the April 2011 private opinion.  

All opinions provided must be thoroughly explained, and an adequate rationale for any conclusions reached should be provided. If any requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

2.  Thereafter, readjudicate the Veteran's claims.  If the benefits sought on appeal remains denied, the Veteran and his representative should be issued a supplemental statement of the case, and given an opportunity to respond before the case is returned to the Board.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

